Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 6-10 of B. Rekken et al., US 16/669,560 (October 31, 2019) are pending, under examination.  Claims 6-9 are in condition for allowance.  Claim 10 is rejected.  

Priority

It is noted that the application data sheets in this case (filed 10/31/2019, 8/13/2020, 9/13/2021) claim divisional status to US 20190308996 (US 16/340,431).  However, the priority claim to US 16/340,431 is not reflected in the filing receipt issued on September 16, 2021 or the USPTO docketing system.  For the purposes of this Office action, Applicant is considered entitled to priority to earlier filed US 16/340,431 as a divisional application because Applicant made specific reference to the earlier filed application in the application data sheet(s) during the pendency of the earlier filed application.  MPEP § 211.  

It is further noted that the patent issued form US 16/340,431, in turn, claims priority to provisional application No. 62/439,239, filed on Dec. 27, 2016.  Provisional application No. 62/439,239 is considered to fully support the instant claims pursuant to § 112.  As such, Applicant is entitled to an effective filing date of December 27, 2016.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

35 U.S.C. 102(a)(1) over T. Tsuchimoto et al., 18 Chemistry a European Journal, 9500-9504 (2012)

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by T. Tsuchimoto et al., 18 Chemistry a European Journal, 9500-9504 (2012).  Tsuchimoto discloses zinc-catalyzed dehydrogenative N-silylation of indoles with hydrosilanes.  Tsuchimoto at page 9500.  In Table 1, entries 8 and 9, Tsuchimoto discloses the following ZnCl2 and ZnBr2 dehydrogenative N-silylations.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



imoto’s disclosed ZnCl2 and ZnBr2 corresponds to claim 10 ZnX2, where X is chloride or bromide.  Tsuchimoto’s indole 1a meets the limitations of the claim 10 “amine”.  International Union of Pure and Applied Chemistry, Compendium of Chemical Terminology, Gold Book (2012) (“Gold Book”).  Tsuchimoto’s methyldiphenylsilane meets the claim 10 limitation of silane.  See specification at page 2, lines 22-33

Accordingly, Tsuchimoto teaches each and every limitation of claim 10, which is therefore anticipated pursuant to 35 U.S.C. 102(a)(1).  

Subject Matter Free of the Art of Record

Claims 6-9 are free of the art of record.  The closest prior art of record is T. Tsuchimoto, JP 2011207876 (2011) (“Tsuchimoto”) in combination with M. Xiao et al., US 2015/0246937 (2015) (“Xiao”).  

Independent claim 6 is directed to:

A method for dehydrocoupling silanes and amines; said method comprising contacting: (a) an amine; (b) a perhydridosilane; and (c) a catalyst which is ZnX2, wherein X is alkyl, chloride, bromide, iodide, trifluoromethanesulfonate, bis(trifluoromethane)sulfonamide, tosylate, methanesulfonate or O3S(CF2)xCF3 wherein x is an integer from 1 to 10.

Claim 6 (emphasis added).  


T. Tsuchimoto, JP 2011207876 (2011) (“Tsuchimoto”)

Tsuchimoto discloses a method for synthesizing a silicon atom-containing nitrogen-containing heterocyclic compound, wherein a silicon atom-containing group is introduced into the nitrogen atom of the nitrogen-containing heterocyclic compound using a zinc catalyst.  Tsuchimoto Abstract; Id. at page 50/94.1  Tsuchimoto discloses Examples 1-37 all of which involve the reaction of an indole with methyldiphenylsilane using Zn(OTf)2 as the zinc catalyst.  Tsuchimoto at pages 74/94 - 91/94.  Example 1 (summarized below) is representative of all the examples.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


See also, CAS/CASREACT Abstract and Indexed Reactions, T. Tsuchimoto, JP 2011207876 (2011).  Tsuchimoto’s indole meets the limitations of the claim 10 “amine”.  International Union of Pure and Applied Chemistry, Compendium of Chemical Terminology, Gold Book (2012) (“Gold Book”).  Tsuchimoto’s methyldiphenylsilane meets the claim 10 limitation of silane.  See specification at page 2, lines 22-33.  And Tsuchimoto’s Zn(OTf)2 meets the claim 6 ZnX2 catalyst limitation when X is trifluoromethanesulfonate.  

2  Whereas Tsuchimoto discloses that the genus of silanes useful in his process are of formula (2).  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Tsuchimoto Abstract at page 55/94.  Tsuchimoto formula (2) specifically excludes perhydridosilanes by the statement “provided that a and m do not both have 0; and when a is 0, R2 will not be a hydrogen atom”.  

M. Xiao et al., US 2015/0246937 (2015) (“Xiao”)

Xiao discloses a method for making organoaminosilanes, organoaminodisilanes, organoaminocarbosilanes and/or organoamines.  Xiao discloses that organoaminosilanes containing the —SiH3 or —SiH2— moieties are desirable precursors for the deposition of silicon-containing films such as, without limitation, silicon oxide and silicon nitride films or doped versions thereof.  Xiao discloses exemplary organoaminosilane compounds in Tables 2-17.  Xiao at pages 8-54.  For example, 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Instant Claims 6-9 Are Not Obvious Over the Tsuchimoto and Xiao

One of ordinary skill in the art is not motivated with a reasonable likelihood of success to employ the method of Tsuchimoto —i.e., by reacting the appropriate amine (diisopropylamine) with a “perhydridosilane” such as silane (SiH4) or disilane (Si2H6)) — so as to arrive at the above-depicted useful aminosilanes disclosed by Xiao because one of ordinary skill in the art does not have a reasonable likelihood of success that a “perhydridosilane” will react in the same fashion (have the same properties) as Tsuchimoto’s exemplified methyldiphenylsilane.  MPEP 2144.09.  This is particularly evident because Tsuchimoto specifically excludes perhydridosilanes from the genus of silanes disclosed as useful in the process.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 An English-language machine translation of T. Tsuchimoto, JP 2011207876 (2011) is attached as the second half of this reference.  Tsuchimoto thus consists of 94 total pages (including the English-language portion).  Accordingly this Office action references Tsuchimoto page numbers in the following format “xx/94”.  
        
        2 A “perhydridosilane” is a silane containing only silicon and hydrogen.  Specification at page 2, line 32.